DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- or --Related Art-- because they are “known” and do not encompass the invention and are provided for background and comparison to the invention. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should 
Specification
The disclosure is objected to because of the following informalities:
On p. 7 at lines 20-21, “exhaust channel 24” should be corrected as appropriate. 24 is the inlet cone and 25 is the exhaust casing. This rejection may be overcome by removing the reference character so that the passage reads --exhaust channel--.
On p.10 at line 26, “exiting” should be corrected to --exciting--. This is confirmed by the priority document (written in French), which, at p.10 line 10 says “exciter,” which translates to “excite” rather than “exit.” This is fitting with the discussion of frequencies in that paragraph.
Appropriate correction is required.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claim 1 at line 1, “Twin” should be corrected to --A twin--.
In claims 2-13 at line 1, “Turbojet” should be corrected to --The turbojet--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDuyn (US 2005/0254945).

    PNG
    media_image1.png
    764
    376
    media_image1.png
    Greyscale

Regarding claim 1, VanDuyn discloses:
Twin spool ([0022]”two-spool”) turbojet (according to instant specification at p.1 lines 23-25, a turbojet may include a fan), including, from upstream to downstream, an inlet casing (nacelle 24 with strut 26), a low pressure compressor (fan 40, 42, exclusive of 44; the fan is considered a low pressure compressor stage; there is a compression ratio across the fan), an intermediate casing (strut hub 32), a high pressure spool ([0022] “high speed spool”), a low pressure turbine (52), and an exhaust casing ([0023] “aft low pressure turbine , in which the low pressure compressor comprises a low pressure compressor rotor (fan blades 40, fan hub 42), and the low pressure turbine comprises a low pressure turbine rotor connected to the low pressure compressor rotor by a low pressure shaft (62, [0022] “low speed spool”), in which the inlet casing (at nacelle 24) and the low pressure compressor (fan at blades 40) define an air inlet channel of the turbojet, which divides (at splitter nose where 504 enters core) downstream of the low pressure compressor (40, for the purpose of this claim the low pressure compressor excludes stages at 4 in order to meet this limitation) into a primary flow channel (504) passing through the high pressure spool (at 46, 50), and into a secondary flow channel (bypass flow 502) extending around the primary flow channel, and in which the low pressure shaft (62) is supported by:
- a first bearing (60) borne by the inlet casing (24, 26, via 32),
- a second bearing (80) borne by the intermediate casing (32), and
- a third bearing (100) borne by the exhaust casing, 
wherein the low pressure shaft is further supported by an additional bearing (70) borne by the intermediate casing (32) and arranged between the first bearing (60) and the second bearing (80), and in that the first bearing is a roller bearing (60, see Fig 2, [0024]) and the additional bearing is a ball bearing (70, see Fig 2).
Regarding claim 3, VanDuyn discloses:
the first bearing (60) is arranged radially facing the inlet casing (nacelle 24).

Regarding claim 6, VanDuyn discloses:
the second bearing (80) is arranged radially facing the intermediate casing (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2018/0010616 to General Electric and available under 102(a)(2) as of effectively filed date 05 July 2016) in view of Gauthier (US 2013/0015018) and Blume (US 6,944,580), as evidenced by Hilaris (US 2013/0075975) and Moniz (US 2018/0100435 to General Electric and available under 102(a)(2) as of effectively filed date 06 October 2016).
[AltContent: textbox (5*)][AltContent: textbox (2*)][AltContent: textbox (4*)][AltContent: textbox (3*)][AltContent: textbox (82)]
    PNG
    media_image2.png
    537
    332
    media_image2.png
    Greyscale



Regarding claim 1, King discloses:
Twin spool (56, 54, [0024]) turbojet (according to instant specification at p.1 lines 23-25, a turbojet may include a fan), including, from upstream to downstream, an inlet casing (forward strut assembly 30), a low pressure compressor (26A-26C), an intermediate casing (fan frame 46, [0023]), a high pressure spool (54, [0024]) a low pressure turbine (22), and an exhaust casing (in Fig 1 at the right/aft end of the low pressure turbine, the fixed portion of the last stage is shown to support a bearing, shown as a small circle at shaft 56), in which the low pressure compressor comprises a low pressure compressor rotor (blades 26A-C mounted for rotation, [0022]), and the low pressure turbine (22) comprises a low pressure turbine rotor connected to the low pressure compressor rotor by a low pressure shaft (56, [0024]), in which the inlet casing (30) and the low pressure compressor (26A-C) define an air inlet channel of the turbojet (arrow indicating flow 34 into turbine at 30 in Fig 1), which divides (at splitter 36, [0023]) downstream of the low pressure compressor into a primary flow channel (42, [0023]) passing through the high pressure spool, and into a secondary flow channel (bypass flow 38) extending around the primary flow channel, and in which the low pressure shaft (56) is supported by:
- a first bearing (82, see Fig 2) borne by the inlet casing ([0028]),
- a second bearing (2* in Annotated Fig 1 above) borne by the intermediate casing (support from 46 shown in lower half of Fig 1), and
- a third bearing (3*) borne by the exhaust casing, 
and in that the first bearing is a roller bearing (82, see Fig 2, [0028]).
King does not disclose:
the low pressure shaft is further supported by an additional bearing borne by the intermediate casing and arranged between the first bearing and the second bearing
and the additional bearing is a ball bearing.
It is not clear what type of bearings are used, apart from 82 being a roller bearing.

    PNG
    media_image3.png
    681
    354
    media_image3.png
    Greyscale

Gauthier teaches:
a gas turbine engine with the forward end of the low pressure shaft supported by three roller or ball bearings (6, 7, 8, [0037]) supported by the intermediate frame (see Fig 1) and at or forward of the intermediate frame. The first three bearings (6, 7, 8) are supported by the turbine rigid structure ([0038]), which forms an intermediate frame between the low pressure compressor 1b and the high pressure compressor 1c. Gauthier does not disclose a strut forward of 
COMBINATION
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C).
In this case, King discloses a base gas turbine engine with three bearings on the low pressure shaft. Gauthier teaches a comparable gas turbine engine having an additional bearing supporting the forward end of the shaft, borne by the intermediate case. It would have been predictable to use the additional bearing of Gauthier in King because both references deal with gas turbines that function in the same general manner. One of the predictable results would be an increase in the natural frequency of the shaft. This is a predictable result of increasing the number of support points for the shaft, which decreases the distances between bearings. Hilaris provides evidence that this is known ([0092] “the shorter shaft support distance will raise the natural vibrational frequency and allow for operational higher shaft rotational speeds, if desired.”). Thus, it would have been obvious to modify King to include an additional bearing forward of the intermediate frame, as taught by of Gauthier because one of ordinary skill in the art would have been capable of applying this known method of 
In the combination, King discloses that the forwardmost bearing is a roller bearing.
Blume teaches a computer program for designing bearing positions of a gas turbine engine. Blume teaches that (non-tapered) roller bearings do not support thrust loads and are known in the art to allow thermal growth in the axial direction (col 12 lines 46-50). Blume teaches that ball bearings support radial and thrust loads (col 12 lines 47-48). It is known in the art that the gas turbine low pressure shaft will have a thrust load.
Based on the teachings of Blume, one of ordinary skill in the art knows that at least one bearing capable of supporting thrust must be included, such as a ball bearing. Also, one of ordinary skill knows that spaced apart ball bearings will not allow for thermal expansion because the ball bearings support an axial load and prevent axial movement. A gas turbine engine shaft is known to be exposed to temperature changes between an operating condition and a non-operating condition. Thus, one of ordinary skill in the art would include exactly one ball bearing and arrange the other bearing supports to be roller bearings.

    PNG
    media_image4.png
    668
    298
    media_image4.png
    Greyscale

Moniz supports the conclusion, based on Blume, that a known design of a gas turbine low pressure shaft includes exactly one ball bearing, with the remaining bearings being roller bearings. This is the case for all of the embodiments disclosed by Moniz. Moniz discloses a gas turbine engine with low pressure shaft supports borne on an inlet casing (90, bearing 106), an intermediate casing (86, bearing 108), and an exhaust casing (rear frame 88, bearings 110, 112). Moniz teaches some embodiments where the roller bearing is forwardmost, and some embodiments where the ball bearing is forwardmost. The gearbox 46 marks the forward end of the low pressure shaft, so 84 is a separate shaft. Moniz discloses that, in the arrangement of Fig 4, an alternative embodiment has first bearing 106 as a roller bearing and second bearing 108 as a ball bearing ([0039]). Moniz teaches that ball bearings may support thrust as well as radial loads ([0030]). It is known in the art that ball bearings can support thrust loads, whereas generic roller bearings are not configured to support thrust loads. 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the turbojet of King as 
In the combination, the leading bearing of King is a roller bearing (as disclosed by King), and the combination does not explicitly specify which of the remaining three bearings is a ball bearing. Placing the ball bearing axially inboard of the aft or leading end of the shaft reduces the maximum axial displacement of the shaft due to thermal expansion because the zero displacement point is along the length of the shaft rather than at an end of the shaft, which would suggest having the ball bearing as the “second bearing” or the “additional bearing.” The position of the ball bearing depends on which portion of the turbine can tolerate the least axial displacement of the shaft due to thermal expansion. In view of reducing the maximum axial displacement of a point on the shaft, either the “second bearing” or the “additional bearing” as a ball bearing would have been obvious. Thus, the “additional bearing” as a ball bearing would have been obvious.
Regarding claim 2, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the first bearing (King 82, see Fig 2) is arranged at the level of an upstream end of the low pressure shaft (see King Figs 1 and 2).
Regarding claim 3, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the first bearing (King 82, see Fig 1 and 2) is arranged radially facing the inlet casing (King 30).
Regarding claim 5, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the second bearing is a roller bearing (as described in the combination for claim 1, there is one ball bearing, in this case the additional bearing, and the remaining bearings are roller bearings to allow axial expansion).
Regarding claim 8, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the third bearing (King 3*) is a roller bearing (as described in the combination for claim 1, there is one ball bearing, in this case the additional bearing, and the remaining bearings are roller bearings to allow axial expansion).
Regarding claim 9, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the additional bearing (taught by Gauthier) is arranged radially facing the low pressure compressor (because it is forward of the intermediate casing, it is facing the low pressure compressor, see King Fig 1).
Regarding claim 10, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the inlet casing (King 30, see Fig 2) comprises an outer shell (King 72, [0027]), an inner shell (King inner hub 74, [0028]), and a distributor (King 66, 89, [0029]) connecting together the outer and inner shells.
Regarding claim 11, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume teaches:
the high pressure spool comprises a high pressure compressor (with continued reference to King: 16, [0021]) and a high pressure turbine (20) arranged downstream of the high pressure compressor, in which the high pressure compressor comprises a high pressure compressor rotor (i.e. hub and blades), and the high pressure turbine comprises a high pressure turbine rotor (hub and blades) connected to the high pressure compressor rotor by a high pressure shaft (54), and in which the high pressure shaft is supported by a fourth bearing (4*) borne by the intermediate casing (46, see line from fan frame 46 at lower half of Fig 1) and a fifth bearing (5*) interposed between the high pressure shaft (54) and the low pressure shaft (56, see Fig 1) and arranged downstream of the fourth bearing (4*) and upstream of the third bearing (3*).
Regarding claims 12 and 13, the turbojet of King as modified by the additional bearing of Gauthier as implemented according to the teachings of Blume does not explicitly teach:
the fourth bearing is a ball bearing, [nor]
the fifth bearing is a roller bearing.
King is silent on the details of these bearings
Based on the teachings of Blume, one of the fourth or fifth bearing must support a thrust load, such as a ball bearing, and the other should allow thermal expansion, like a roller bearing. Thus, based on the teachings of Blume it would be obvious to have one of the fourth or fifth bearing be a ball bearing, and the other be a roller bearing. Thus, it would be obvious to configure the fourth bearing as a ball bearing to support axial thrust, and the fifth bearing as a roller bearing to allow thermal expansion.
Allowable Subject Matter
Claims 4 and 7 are objected to for formal matters and as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kray (US 2016/0082674) discloses a gas turbine engine with three bearings borne on the intermediate casing and supporting the low spool, the forwardmost bearing apparently being a ball bearing (see Fig 1).

    PNG
    media_image5.png
    786
    400
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    762
    464
    media_image6.png
    Greyscale



Burghardt (US 2015/0016994) discloses putting a roller bearing in a forward position because it is radially smaller than a ball bearing ([0012]).



    PNG
    media_image7.png
    770
    564
    media_image7.png
    Greyscale

Muldoon (US 2013/0195647) teaches flexibility in mounting bearings on different frames of the engine (see location of 38 in Fig 1 at the exhaust casing or Fig 2 at the mid-turbine frame).

Richards (US 2006/0201160) teaches replacing the aft bearing of a gas turbine engine low pressure shaft with two bearings. “[T]here is a raising in the normal shaft frequency. Fine tuning of the fundamental frequencies is achieved by varying the distance between the two bearings”
Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Benyamin (US 2019/0383216) is not available as prior art, and shows the related art engine of Fig 2.

    PNG
    media_image8.png
    250
    539
    media_image8.png
    Greyscale


.

    PNG
    media_image9.png
    718
    356
    media_image9.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745